COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00569-CR


SAM LEE PALMER                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      We abated this case to the trial court on September 9, 2013 so that the

trial court could determine whether Appellant desired to prosecute his appeal. At

the abatement hearing held on October 2, 2013, Appellant’s retained counsel

stated to the trial court that Appellant, who did not appear for the abatement

hearing, was in Dallas County serving a five-year sentence. Appellant’s retained



      1
       See Tex. R. App. P. 47.4.
counsel further told the trial court on the record that Appellant had communicated

to him that he did not wish to pursue this appeal. The reporter’s record provides

that counsel for the State also appeared at the abatement hearing.

      We hold that this procedure substantially complies with rule 42.2(a) of the

rules of appellate procedure. 2 No decision of this court having been delivered

before we received evidence of Appellant’s desire to dismiss his appeal, we

dismiss this appeal. 3



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 21, 2013




      2
      See Tex. R. App. P. 42.2(a); Robertson v. State, No. 01-11-00743-CR,
2012 WL 5285913, at *1 (Tex. App.—Houston [1st Dist.] Oct. 25, 2012, no pet.)
(mem. op., not designated for publication); Lawson v. State, No. 02-06-00204-
CR, 2007 WL 495165, at *1 (Tex. App.—Fort Worth Feb. 15, 2007, no pet.)
(mem. op., not designated for publication).
      3
       See Tex. R. App. P. 42.2(a), 43.2(f).


                                        2